DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “a first contact terminal, arranged on the frame” [Claim 16] (Merriam-Webster’s Dictionary defines “on” as “touching and being supported by a surface of something” and thus the limitation requires the first contact terminal 3 to touch the frame 1, however, the figures do not illustrate first contact terminal 3 contacting frame 1); “a second contact terminal, embedded with the attachment support” [Claim 16] (Merriam-Webster’s Dictionary defines “embed” as “to enclose closely in or as if in a matrix” and thus the limitation requires the second contact terminal 4 to be enclosed within the attachment support 2, however, the figures do not illustrate second contact terminal 4 enclosed within the attachment support 2); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 16 is objected to because of the following informalities: “push it” should read --push the attachment support-- (lines 4-5 of Claim 16 define that the attachment support achieves the rest and depressed positions, and thus it is suggested to replace “it” with --the attachment support--).  Appropriate correction is required.
Allowable Subject Matter
This application is in condition for allowance except for the formal matters outlined in the Drawing Objections and the Claim Objections above. Specifically, Claims 16-30 are allowable over the prior art of record, and the claims are not rejected under 35 USC 112.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 16.
Re 16, Umemura (US 2013/0076011) discloses: a motor vehicle steering wheel (fig 1) comprising a horn device (fig 12, 40), the steering wheel comprising: a frame 
Re 16, Mills (US 2020/0398782) discloses: a motor vehicle steering wheel (fig 1) comprising a horn device, the steering wheel comprising: a frame (114), an attachment support (124) which is arranged to receive a safety module and which is movable relative to the frame between a rest position and a depressed position, an element (combination of 40 and portion of 10 excluding top/head) for guiding the attachment support, comprising a first guiding part (portion of 10 excluding top/head) integral (through threads 11) with the frame, and a second guiding part (40) integral (through interaction of 47/30/124) with the attachment support, a horn electrical circuit part with at least one switch comprising a first contact terminal (head of 10) and a second contact terminal (20), a resilient return element (50), arranged to automatically exert a return force on the second guiding part (40) in order to push it from the depressed position back toward the rest position, a deformable damping element (30), separate from the resilient return element, positioned (radially) between the attachment support and the second guiding part, the second guiding part comprising a push interface (42) for receiving the return force of the resilient return element, characterized: in that the push interface is arranged (axially) between the resilient return element and the damping element (fig 7). However, Mills does not disclose: that the first contact terminal is arranged on the frame as no portion of the first contact terminal (head of 10) is in contact with the frame (114); that the second contact portion is embedded with the attachment support as no portion of the second contact terminal (20) is enclosed within the attachment support (142); that the second contact terminal (20) is supported by the second guiding part (40) because Mills discloses, in paragraph [0052], that the damper 
Re 16, Abe (WO 2017/154571) discloses: a motor vehicle steering wheel (fig 1) comprising a horn device, the steering wheel comprising: a frame (2), an attachment support (4) which is arranged to receive a safety module and which is movable relative to the frame between a rest position and a depressed position, an element (21/53) for guiding the attachment support, comprising a first guiding part (21) integral (through threads 21c) with the frame, and a second guiding part (53) integral (through interaction of 53/50/47/4) with the attachment support, a horn electrical circuit part with at least one switch comprising a first contact terminal (62), arranged on the frame (2), and a second contact terminal (61), embedded with the attachment support (4), a resilient return element (46), arranged to automatically exert a return force on the second guiding part in order to push it from the depressed position back toward the rest position, a deformable damping element (50), separate from the resilient return element, positioned (radially) between the attachment support and the second guiding part, the second guiding part comprising a push interface (53d) for receiving the return force of the resilient return element, characterized: in that the push interface is arranged (axially) between the resilient return element and the damping element (fig 7). However, Abe does not disclose: that the second contact terminal (61) is supported by the second guiding part (53) as no portion of the second contact terminal (61) is in contact with the second guiding part (53). Furthermore, there is insufficient motivation to provide Abe with the deficient limitations as doing so would require a substantial redesign of Abe.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                 

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656